[Cite as State v. Hadsell, 2019-Ohio-852.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J
         Plaintiff – Appellee                   Hon. John W. Wise, J.
                                                Hon. Earle E. Wise, Jr., J.
 -vs-
                                                Case No. 18 CAA 06 0044
 WESLEY HADSELL

        Defendant – Appellant                   O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Delaware County Court
                                                of Common Pleas, Case No. 16 CRI 07
                                                0349



 JUDGMENT:                                      Dismissed

 DATE OF JUDGMENT ENTRY:                        March 11, 2019


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 CAROL HAMILTON O’BRIEN                         WILLIAM T. CRAMER
 Delaware County Prosecuting Attorney           470 Olde Worthington Road, Suite 200
                                                Westerville, Ohio 43082
 DOUGLAS N. DUMOLT
 Assistant Prosecuting Attorney
 140 N. Sandusky Street, 3rd Floor
 Delaware, Ohio 43015
Delaware County, Case No. 18 CAA 06 0044                                                 2

Hoffman, P.J.
      {¶1}   Appellant Wesley Hadsell appeals the judgment entered by the Delaware

County Common Pleas Court convicting him of assault (R.C. 2903.13) and sentencing

him to six months incarceration. Appellee is the state of Ohio.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}   Appellant and M.H. were married in 2004. In the summer of 2005 they

separated, and M.H. reported she had been raped and assaulted by Appellant. Appellant

was indicted by the Delaware County Grand Jury for rape, kidnapping, domestic violence,

and felonious assault on August 26, 2005.

      {¶3}   Appellant and M.H. left Ohio the day the indictment was filed, traveling

through several other states. During this time, Appellant robbed a bank in Virginia. They

were apprehended in Illinois and returned to Ohio. The federal government charged

Appellant with the bank robbery in Virginia, and the indictment in Delaware County was

dismissed.

      {¶4}   Appellant pled guilty to the bank robbery charge, and served fifty-four

months incarceration. He was released from federal custody in February, 2010, and

moved to Virginia.

      {¶5}   In 2016, Appellant was re-indicted by the Delaware County Grand Jury for

two counts of rape, kidnapping, and felonious assault arising out of the events of August

26, 2005. He moved to dismiss the indictment based on prejudicial pre-indictment delay.

Following an evidentiary hearing, the court overruled the motion.

      {¶6}   The case proceeded to jury trial. The jury found Appellant not guilty of rape,

kidnapping, and felonious assault, but guilty of the lesser included offense of assault, a

first-degree misdemeanor. The court sentenced him to six months in the Delaware
Delaware County, Case No. 18 CAA 06 0044                                                   3


County Jail. Appellant spent no additional time in jail after application of jail time credit

for the time he served awaiting trial.

       {¶7}   It is from the June 11, 2018 judgment of conviction and sentence Appellant

prosecutes his appeal, assigning as error:



              APPELLANT’S RIGHT TO DUE PROCESS UNDER THE FIFTH

       AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

       CONSTITUTION, AND SECTION 16, ARTICLE I OF THE OHIO

       CONSTITUTION, WERE VIOLATED BY THE ELEVEN-YEAR PRE-

       INDICTMENT DELAY IN PROSECUTING THE ALLEGED ASSAULT.



       {¶8}   When a criminal defendant has voluntarily paid the fine or completed the

sentence for the offense, an appeal is moot when no evidence is offered from which an

inference can be drawn the defendant will suffer some collateral disability or loss of civil

rights from such judgment or conviction. State v. Berndt, 29 Ohio St.3d 3, 4, 504 N.E.2d

712, 713 (1987, citing State v. Wilson (1975), 41 Ohio St.2d 236, 70 O.O.2d 431, 325

N.E.2d 236, syllabus (1975). The burden of presenting evidence of a “substantial stake

in the judgment of conviction” is upon the defendant. Id.

       {¶9}   The Ohio Supreme Court has recognized a person convicted of a felony

has a substantial stake in the judgment of conviction which survives the satisfaction of

the sentence imposed; therefore, an appeal challenging a felony conviction is not moot

even if the entire sentence has been satisfied before the matter is heard on appeal. State
Delaware County, Case No. 18 CAA 06 0044                                             4

v. Golston, 71 Ohio St.3d 224, 1994-Ohio-109, 643 N.E.2d 109, syllabus (1994),

distinguishing Berndt, supra; Wilson, supra.

      {¶10} In the instant case, Appellant was convicted only of a misdemeanor, and

has served the entire sentence. Upon review of the record, we find Appellant has made

no demonstration of collateral disability or loss of civil rights from the conviction,

particularly as the record demonstrates Appellant has prior convictions for felonious

restraint of a minor, armed robbery, burglary, and forgery, and at the time the instant

indictment was issued, Appellant was in federal custody on a conviction of felony

possession of ammunition.

      {¶11} Accordingly, we find the appeal is moot, and is therefore dismissed.



By: Hoffman, P.J.
Wise, John, J. and
Wise, Earle, J. concur